Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11, 21-25 and 31-44 are pending.

Upon reconsideration, the species of biopolymer has been extended to include human albumin and human globulin. 

 Claims 11, 21-25 and 31-44, drawn to a method that read on (A) LQQQNT (SEQ ID NO: 18) and TTTGQNNNS (SEQ ID NO: 19) as the species of peptides Pa and Pb, (B) two different epitopes of AAV-8 capsid protein (UniProt Q8JQF8), (C) anti-NMDAR encephalitis as the particular disease, (D) clotting factor as the species of drug, are being acted upon in this Office Action.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Objection and Rejection Withdrawn
The objection to claim 13 is withdrawn in view of the claim amendment. 

The rejection of claims 20 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment and the argument that human transferrin is a human beta-beta-globulins. 

The rejection of claims 11-15,  and 20-23 under 35 U.S.C. 103 as being unpatentable over US20050220785 (Engle hereafter, published Oct 6, 2005; PTO 892) in view of US20080051376 (Sinn hereafter, published Feb 28, 2008; PTO 892), Raso et al (J Biol Chem 259:1143-1149, 1984; PTO 892) and US Pat No.6,498,244 (issued December 24, 2002; PTO 892) is withdrawn in view of amendment to claim 11. 

The rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over US20050220785 (Engle hereafter, published Oct 6, 2005; PTO 892) in view of US20080051376 (Sinn hereafter, published Feb 28, 2008; PTO 892), Raso et al (J Biol Chem 259:1143-1149, 1984; PTO 892) and US Pat No.6,498,244 (issued December 24, 2002; PTO 892) as applied to claims 11-15 and 20-23 and further in view of Mahlangu et al (Journal of Thrombosis and Haemostasis,13: 1989–1998, 2015; PTO 892) is withdrawn in view of amendment to claim 11.   The addition of Mahlangu does not cure the deficiency of Engle, Sinn and Raso.  

New ground of objection and rejection are necessitated by the amendment filed May 10, 2022

Claim objection
	Claim 21 is objected to because of the following informalities:  the plural “albumins, human alpha1-globulins, human alpha2-globlins and human beta-globulins” should be singular. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11, 21-25 and 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 11 encompasses a method comprising the following steps: 
(i) obtaining an antibody, 
(ii) administering the antibody to a human individual, 
(iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold 
and (iv) administering the pharmaceutical composition to the individual- wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).
Claim 21 encompasses the method of claim 11, wherein the biopolymer scaffold is selected from the group consisting of human albumins, human alpha l-globulins, human alpha2-globulins and human beta-globulins.
Claim 22 encompasses the method of claim 21, wherein the biopolymer scaffold is a human transferrin. 
Claim 23 encompasses the method of claim 21, wherein the biopolymer scaffold is a human albumin. 
Claim 24 encompasses the method of claim 11, wherein at least one occurrence of P is a circularized peptide. 
Claim 25 encompasses the method of claim 11, wherein, independently for each occurrence, P is Pa or Pb,
wherein P, is a peptide with a sequence length of 2-13 amino acids,
wherein Pp is a peptide with a sequence length of 2-13 amino acids; and wherein 
the first peptide n-mer is Pa— S — Pa, and the second peptide n-mer is Pa— S —Pa, 
the first peptide n-mer is Pa— S — Pa, and the second peptide n-mer is Pb- S —Pb, 
the first peptide n-mer is Pb — S — Pb) and the second peptide n-mer is Pb- S —Pb, 
the first peptide n-mer is Pa— S — b) and the second peptide n-mer is Pa— S —Pb, 
the first peptide n-mer is Pa— S — Pb and the second peptide n-mer is Pa— S — Pa, or 
the first peptide n-mer is Pa— S — Pb and the second peptide n-mer is Pb— S — Pb. 
Claim 31 encompasses the method of claim 11, wherein, independently for each occurrence, P is a linear peptide with a sequence length of 7-13 amino acids and does not bind to any HLA class I molecule.
Claim 32 encompasses the method of claim 11, wherein the antibody is a monoclonal antibody.   
Claim 33 encompasses the method of claim 11, wherein the antibody is any antibody-drug conjugate or any nanobody. 
Claim 34 encompasses the method of claim 11, wherein the antibody is any diagnostic antibody.
Claim 35 encompasses the method of claim 11, wherein the antibody is any therapeutic antibody. 
Claim 36 encompasses the method of claim 11, wherein the individual has any malignancy or any cancer.
Claim37 encompasses the method of claim 11, wherein step (iv) is performed in case of an adverse event induced by the antibody. 
Claim 38 encompasses the method of claim 11, wherein step (iv) is performed as an emergency intervention. 
Claim 39 encompasses the method of claim 11, wherein step (iv) is performed when the antibody has become undesired in the individual. 
Claim 40 encompasses the method of claim 11, wherein n is 1 or 2.
Claim 41 encompasses the method of claim 11, wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1. 
Claim 42 encompasses the method of claim 11, wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold. 
Claim 43 encompasses a method comprising the following steps: 
(i) obtaining a therapeutic or diagnostic antibody, 
(ii) administering the antibody to a human individual, 
(iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is human albumin, and at least – a first peptide P and – a second peptide P; wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids and does not bind to any HLA class I molecule, and S is a non-peptide spacer, wherein each of the peptides is covalently bound to the biopolymer scaffold; wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; and 
(iv) administering the pharmaceutical composition to the individual, wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).
Claim 44 encompasses a method comprising the following steps: 
(i) obtaining a therapeutic or diagnostic antibody, 
(ii) administering the antibody to a human individual, 
(iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is human transferrin, and at least 
– a first peptide P and 
- a second peptide P;
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids and does not bind to any HLA class I molecule, and S is a non-peptide spacer,
wherein each of the peptides is covalently bound to the biopolymer scaffold;
wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; and
(iv) administering the pharmaceutical composition to the individual, wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).
Regarding the step of (i) obtaining an antibody and (ii) administering the antibody to a human individual in claims 11, 43, 44, nowhere in the specification discloses obtaining any antibody and administering the antibody to a human individual.  The specification does not disclose administering any antibody to any human individual, e.g., healthy individual.  This is new matter.  
Regarding the step (iii) of obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold such as human albumins, human globulins such as human alpha1-globulins, human alpha2-globulins, human beta-globulins or human transferrin, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is any peptide with a sequence length of 2-13 amino acids (claims 1 and dependent claims thereof) or 7-13 amino acids (claims 31, 43-44) and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold, and/or
wherein the molar ration of peptide P to biopolymer scaffold in the composition is from 7: 1 to 50: 1 (claims 41, 43-44), the specification discloses a method of rapid, selective antibodies depletion or removal in mice Using Various SADC Biopolymer Scaffolds: 
[0332] 10 .mu.g of model undesired antibody mAb anti V5 (Thermo Scientific) was injected i.p. into female Balb/c mice (5 animals per treatment group; aged 9-11 weeks) followed by intravenous injection of 50 .mu.g SADC (different biopolymer scaffolds with tagged V5 peptides bound, see below) 48 hrs after the initial antibody administration. Blood was collected at 24 hrs intervals from the submandibular vein. Blood samples for time point 0 hrs were taken just before SADC administration. 
[0333] Blood was collected every 24 hrs until time point 120 hrs after the SADC administration (x-axis). The decay and reduction of plasma anti-V5 IgG levels after SADC administration was determined by anti V5 titer readout using standard ELISA procedures in combination with coated V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21) and detection by goat anti mouse IgG bio (Southern Biotech, diluted 1:2000) as shown in FIG. 4. In addition, SADC levels (see Example 6) and immunocomplex formation (see Example 7) were analyzed. 
[0334] EC50[OD450] values were determined using 4 parameter logistic curve fitting and relative signal decay between the initial level (set to 1 at time point 0) and the following time points (x-axis) was calculated as ratio of the EC50 values (y-axis, fold signal reduction EC50). All SADC peptides contained tags for direct detection of SADC and immunocomplexes from plasma samples; peptide sequences used for SADCs were: IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) and unrelated peptide VKKIHIPSEKGGSGDYKDDDDKGK(SEQ ID NO: 23)-(BiotinAca)GC as negative control SADC (SADC-CTR). 
[0335] The SADC scaffolds for the different treatment groups of 5 animals are displayed in black/grey shades (see inset of FIG. 4). 
[0336] Treated groups exhibited rapid and pronounced antibody reduction already at 24 hrs (in particular SADC-TF) when compared to the mock treated control group SADC-CTL. SADC-CTR was used as reference for a normal antibody decay since it has no antibody lowering activity because its peptide sequence is not recognized by the administered anti V5 antibody. The decay of SADC-CTR is thus marked with a trend line, emphasizing the antibody level differences between treated and mock treated animals. 
[0337] In order to determine the effectivity of selective antibody lowering under these experimental conditions, a two-way ANOVA test was performed using a Dunnett's multiple comparison test. 48 hrs after SADC administration, the antibody EC50 was highly significantly reduced in all SADC groups (p<0.0001) compared to the SADC-CTR reference group (trend line). At 120 hrs after SADC administration, antibody decrease was highly significant in the SADC-ALB and SADC-TF groups (both p<0.0001) and significant in the SADC-HP group (p=0.0292), whereas the SADC-IG group showed a trend towards an EC50 reduction(p=0.0722) 120 hrs after SADC administration. Of note, selective antibody reduction was highly significant (p<0.0001) in the SADC-ALB and SADC-TF groups at all tested time-points after SADC administration. 
[0338] It is concluded that all SADC biopolymer scaffolds were able to selectively reduce antibody levels. Titer reduction was most pronounced with SADC-ALB and SADC-TF and no rebound or recycling of antibody levels was detected towards the last time points suggesting that undesired antibodies are degraded as intended. 
However, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable domains of all antibodies, antibody-drug conjugate, nanobody, diagnostic antibody or therapeutic antibody that are administering to any human individual, e.g., healthy individual encompassed by the claimed methods.   
Even assuming the pharmaceutical composition comprises the V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21), IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) and unrelated peptide VKKIHIPSEKGGSGDYKDDDDKGK(SEQ ID NO: 23)-(BiotinAca)GC as negative control SADC (SADC-CTR), it is not clear such V5-peptide transferrin scaffold can capture all antibodies that are unrelated to V5 for sequestration. 
Further, the specification neither describes a representative number of species of compounds falling within the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual compound comprising a first peptide n-mer and a second peptide n-mer wherein each peptide (P) is any 2-13 amino acids in length or 7-13 amino acids in length is/are bound to any biopolymer scaffold such as human albumin or human globulins, e.g., alpha1-globulins, human alpha2-globulin, human beta-globulin or human transferrin that can deplete any and all antibodies in any human individual.  The specification does not describe the common structure of the compound that bind to all antibodies administering to any human individual in order to selectively deplete such antibodies.  Structural features that could distinguish first peptide and second peptide or peptide Pa and peptide Pb that selectively bind to one or more undisclosed antibodies in a human individual, healthy or having a particular disease or drug treatment are missing from the claims. 
Even assuming the human individual has cancer, the specification does not disclose administering any antibodies, such as any monoclonal antibody (claim 32), any nanobody, any antibody-drug conjugate (claim 33), any diagnostic antibody (claim 34), any therapeutic antibody (claim 35) to such individual, much less administering the compound comprising any linear or circularized peptides n-mers that is 2-13 amino acids in length or 7-13 amino acids in length that does not bind to any human leukocyte antigen (HLA) class I molecule and bound to any biopolymer scaffold such as human transferrin, human albumin, or human globulins, e.g., alpha1-globulins, human alpha2-globulin, human beta-globulin.  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, the art teaches that monoclonal antibody that binds to a peptide epitope from one species may not bind to another epitope from the same species or another species. 
For example, Yu et al (of record, Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Even assuming the antibody is any one of the antibody in the drugbank discloses in Table 2 on page 22 to 25 of the specification, the specification does not describe the amino acid sequences of the first and second peptides n-mer of 2-13 amino acids in length and does not bind to any human HLA class I molecule and conjugated the human albumins or any human globulins in the compounds that can selectively deplete any and all anti-drug antibodies in a human subject to enable one of skill in the art to "visualize or recognize" most members of the genus encompassed by the claimed methods. 
Regarding circularized peptide (claim 24), the state of the art at the time of the invention is such that cyclic peptides as pharmaceutical are still in its infancy and unpredictable.  
For example, Ong (of record, Current Topics in Medicinal Chemistry 17: 2302-2318, 2017; PTO 1449) teaches one needs to select a suitable cyclization method to meet specific requirement of the designated application.  The ring size of the cyclic peptide has been identified as an important factor affecting the level of improvements possible in the bioactivity.  It is also important to keep in mind that although typically cyclization improves the bioactivity of a linear peptide, it does not always guarantee to provide all intended improvements, for example, cyclization may improve the binding affinity but decrease the cell permeability.  Further, scaling up for industrial-scale production could be a challenge that largely remain unaddressed, see p. 2315, in particular.  
There are no objective evidence of any of the undisclosed compound is effective for sequestration all undesirable anti-drug antibodies in any human subject.   Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
While the specification discloses a peptide can be screen to identify peptides with optimized affinity to a disease-inducing autoantibody, to minimize the risk of immunogenicity, in particular of binding of the peptide to HLA and thus the risk of unwanted immune stimulation, see para. [0329], possession may not be shown by merely described how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (2) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (3) the methods above wherein the peptides are homodivalent, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 

Applicant’s position is that claim 11 is amended with this response and recites:
a method comprising the following steps: 
(i) obtaining an antibody, 
(ii) administering the antibody to a human individual, 
(iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold 
and (iv) administering the pharmaceutical composition to the individual- wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).
We respectfully submit that the specification describes a method as defined in claim 11 and its dependent claims in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the method. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
As is already recognized by the Examiner, claims are sufficiently supported by the written description, wherein the specification describes a correlation or relationship between the structure of the invention and its function. See also MPEP §2163.
It should be noted that claim 11 is directed to a method. It recites steps 1) through iv), and the specification discloses in detail how a person of skill can perform these steps.
The Examiner has already determined that claim 11 recites peptides by their structural formula. As a structural formula is provided, a person of skill has no difficulties in determining which peptides fall under the genus defined with that structural formula in the claims.
The Examiner expresses a concern with respect to the state of the art wherein “cyclic peptides as pharmaceutical are still in its infancy.” In support, the Examiner cites to Ong et al.
It should be noted that Ong is cited in the specification. Ong does not teach that “cyclic peptides as pharmaceutical are [...] unpredictable”.
With respect to physical stability of peptide therapeutics as discussed in Zapadka, Applicant submits that this review is not pertinent to the claimed methods, which in brief recite a compound comprising a biopolymer scaffold, wherein the biopolymer scaffold is a human protein selected from the group consisting of human albumins and human globulins, and peptide n-mers mer of the general formula: P (— S — P )(n-1) bound thereto wherein n is an integer of 1 to 10. Zapadka is mainly focused on peptides (see p. 9, last paragraph) and not protein-peptide conjugates, let alone protein-peptide conjugates based on human albumins and human globulins which are structured proteins.
Especially with respect to Examiner’s assertion that “the art teaches a monoclonal antibody that binds to a protein from one species may not bind to protein from another species” but also in response to the assertions following this assertion it is noted that the language of the instant claims is silent on antibody binding or antibody sequestration or inhibition of an immune reaction.
We respectfully submit that as all steps recited in claim 11 and its dependent claims are fully supported by the specification, including even practical examples, the inventor was in possession of the method as claimed. The lack of written description rejection should be reconsidered with withdrawn.

In response, to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
In this case, the claims encompass a method comprising the following steps: 
(i) obtaining any antibody, 
(ii) administering the antibody to any human individual, 
(iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and any compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins such as human transferrins, human alpha1-globulins, human alpha2-globulins, human beta-globulins, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is any peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold 
and (iv) administering the pharmaceutical composition to the individual- wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).

Regarding the step of (i) obtaining an antibody and (ii) administering the antibody to a human individual in claims 11, 43, 44, nowhere in the specification discloses obtaining any antibody and administering the antibody to a human individual.  The specification does not disclose administering any antibody to any human individual, e.g., healthy individual.  This is new matter.  
Regarding the step (iii) of obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold such as human albumins, human globulins such as human alpha1-globulins, human alpha2-globulins, human beta-globulins or human transferrin, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is any peptide with a sequence length of 2-13 amino acids (claims 1 and dependent claims thereof) or 7-13 amino acids (claims 31, 43-44) and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold, and/or
wherein the molar ration of peptide P to biopolymer scaffold in the composition is from 7: 1 to 50: 1 (claims 41, 43-44), the specification discloses a method of rapid, selective antibodies depletion or removal in mice Using Various SADC Biopolymer Scaffolds: 
[0332] 10 .mu.g of model undesired antibody mAb anti V5 (Thermo Scientific) was injected i.p. into female Balb/c mice (5 animals per treatment group; aged 9-11 weeks) followed by intravenous injection of 50 .mu.g SADC (different biopolymer scaffolds with tagged V5 peptides bound, see below) 48 hrs after the initial antibody administration. Blood was collected at 24 hrs intervals from the submandibular vein. Blood samples for time point 0 hrs were taken just before SADC administration. 
[0333] Blood was collected every 24 hrs until time point 120 hrs after the SADC administration (x-axis). The decay and reduction of plasma anti-V5 IgG levels after SADC administration was determined by anti V5 titer readout using standard ELISA procedures in combination with coated V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21) and detection by goat anti mouse IgG bio (Southern Biotech, diluted 1:2000) as shown in FIG. 4. In addition, SADC levels (see Example 6) and immunocomplex formation (see Example 7) were analyzed. 
[0334] EC50[OD450] values were determined using 4 parameter logistic curve fitting and relative signal decay between the initial level (set to 1 at time point 0) and the following time points (x-axis) was calculated as ratio of the EC50 values (y-axis, fold signal reduction EC50). All SADC peptides contained tags for direct detection of SADC and immunocomplexes from plasma samples; peptide sequences used for SADCs were: IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) and unrelated peptide VKKIHIPSEKGGSGDYKDDDDKGK(SEQ ID NO: 23)-(BiotinAca)GC as negative control SADC (SADC-CTR). 
[0335] The SADC scaffolds for the different treatment groups of 5 animals are displayed in black/grey shades (see inset of FIG. 4). 
[0336] Treated groups exhibited rapid and pronounced antibody reduction already at 24 hrs (in particular SADC-TF) when compared to the mock treated control group SADC-CTL. SADC-CTR was used as reference for a normal antibody decay since it has no antibody lowering activity because its peptide sequence is not recognized by the administered anti V5 antibody. The decay of SADC-CTR is thus marked with a trend line, emphasizing the antibody level differences between treated and mock treated animals. 
[0337] In order to determine the effectivity of selective antibody lowering under these experimental conditions, a two-way ANOVA test was performed using a Dunnett's multiple comparison test. 48 hrs after SADC administration, the antibody EC50 was highly significantly reduced in all SADC groups (p<0.0001) compared to the SADC-CTR reference group (trend line). At 120 hrs after SADC administration, antibody decrease was highly significant in the SADC-ALB and SADC-TF groups (both p<0.0001) and significant in the SADC-HP group (p=0.0292), whereas the SADC-IG group showed a trend towards an EC50 reduction(p=0.0722) 120 hrs after SADC administration. Of note, selective antibody reduction was highly significant (p<0.0001) in the SADC-ALB and SADC-TF groups at all tested time-points after SADC administration. 
[0338] It is concluded that all SADC biopolymer scaffolds were able to selectively reduce antibody levels. Titer reduction was most pronounced with SADC-ALB and SADC-TF and no rebound or recycling of antibody levels was detected towards the last time points suggesting that undesired antibodies are degraded as intended. 
However, the specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable domains of all antibodies, antibody-drug conjugate, nanobody, diagnostic antibody or therapeutic antibody that are administering to any human individual, e.g., healthy individual encompassed by the claimed methods.   
Even assuming step (iv) administering a pharmaceutical composition that comprises the V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21), IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) and unrelated peptide VKKIHIPSEKGGSGDYKDDDDKGK(SEQ ID NO: 23)-(BiotinAca)GC as negative control SADC (SADC-CTR), it is not clear such V5-peptide transferrin scaffold or V5-peptide albumin scaffold can capture all antibodies that are unrelated to V5 for sequestration. 
Further, the specification neither describes a representative number of species of compounds falling within the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual compound comprising a first peptide n-mer and a second peptide n-mer wherein each peptide (P) is any 2-13 amino acids in length or 7-13 amino acids in length is/are bound to any biopolymer scaffold such as human albumin or human globulins, e.g., alpha1-globulins, human alpha2-globulin, human beta-globulin or human transferrin that can deplete any and all antibodies in any human individual.  The specification does not describe the common structure of the compound that bind to all antibodies administering to any human individual in order to selectively deplete such antibodies.  Structural features that could distinguish first peptide and second peptide or peptide Pa and peptide Pb that selectively bind to one or more undisclosed antibodies in a human individual, e.g., healthy subject or having a particular disease or drug treatment are missing from the claims. 
Even assuming the human individual has cancer, the specification does not disclose administering any antibodies, such as any monoclonal antibody (claim 32), any nanobody, any antibody-drug conjugate (claim 33), any diagnostic antibody (claim 34), any therapeutic antibody (claim 35) to such individual, much less the compound comprising any linear or circularized peptides n-mers that is 2-13 amino acids in length or 7-13 amino acids in length that does not bind to any human leukocyte antigen (HLA) class I molecule and bound to any biopolymer scaffold such as human transferrin, human albumin, or human globulins, e.g., alpha1-globulins, human alpha2-globulin, human beta-globulin.  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim. Id. 43 USPQ2d at 1406.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Furthermore, the art teaches monoclonal antibody that binds to a peptide epitope from one species may not bind to another epitope from the same species or another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Even assuming the antibody is any one of the antibody in the drugbank discloses in Table 2 on page 22 to 25, the specification does not describe the structure, e.g., amino acid sequences of the first and second peptides n-mer of 2-13 amino acids in length and does not bind to any human HLA class I molecule and conjugated the human albumins or any human globulins in the compounds that can selectively deplete any and all anti-drug antibodies in a human subject to enable one of skill in the art to "visualize or recognize" most members of the genus of compounds encompassed by the claimed methods. 
Regarding circularized peptide (claim 24), the state of the art at the time of the invention is such that cyclic peptides as pharmaceutical are still in its infancy and unpredictable.  
For example, Ong (of record, Current Topics in Medicinal Chemistry 17: 2302-2318, 2017; PTO 1449) teaches one needs to select a suitable cyclization method to meet specific requirement of the designated application.  The ring size of the cyclic peptide has been identified as an important factor affecting the level of improvements possible in the bioactivity.  It is also important to keep in mind that although typically cyclization improves the bioactivity of a linear peptide, it does not always guarantee to provide all intended improvements, for example, cyclization may improve the binding affinity but decrease the cell permeability.  Further, scaling up for industrial-scale production could be a challenge that largely remain unaddressed, see p. 2315, in particular.  
There are no objective evidence of any of the undisclosed compound is effective for sequestration of all undesirable anti-drug antibodies in any human subject.   Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

In response to the argument that a person of skill has no difficulties in determining which peptides fall under the genus defined with that structural formula in the claims, the structural formula:
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is any peptide with a sequence length of 2-13 amino acids (claims 1 and dependent claims thereof) or 7-13 amino acids (claims 31, 43-44) and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10.
Assuming n is just 1 instead of 10, P is 13 amino acid residues in length for the first and second peptides, with twenty naturally occurring amino acids, the potential size of the peptide variation within this indeterminate genus of compounds, is 2013x2 or 2026.  The specification discloses just twenty three peptides.  
Given the genus of peptides that bind to all antibodies is unknown for the claimed method, both in terms of size and structural diversity, and neither applicant’s specification nor the knowledge in the art, allows the skilled artisan to predict the undisclosed members of the genus of compound comprising peptides conjugated to human albumin or human globulins such as human transferrins encompassed by the claimed methods.  The specification amounts to no more than a trial and error approach for identifying such peptide species by screening library that does not bind to any human leukocyte antigen (HLA) class I and bind to undesirable antibodies and then coupled to human albumin or human globulins such as human transferrins for the claimed methods.  Such a disclosure fails to comport with the purpose of the written description requirement as expressly held by this Court. See Lilly, 119 F.3d at 1568 (stating that “[t]he [written] description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”); Ariad, 598 F.3d at 1353 (citing Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 (Fed. Cir. 2004) (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966)) (A "patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”).
As such, it is submitted that a skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus of compound for a method of administering to a human subject, that bind to undisclosed antibodies for sequestration of such antibodies.  
For these reasons, the rejection is maintained.  


Claims 11, 21-25 and 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a method of sequestering one or more adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (2) a method of reducing adeno-associated virus (AAV-8) capsids specific neutralizing antibodies which hamper gene therapy in a human subject, the method comprises (i) obtaining a pharmaceutical composition comprising a selective antibody depletion compound (SADC) comprising an autologous biopolymer scaffold wherein the biopolymer scaffold is a human transferrin, and at least two peptides wherein the peptide consisting of the amino acid sequence LQQQNT (SEQ ID NO: 18), TTTGQNNNS (SEQ ID NO: 19) and GTANTQ (SEQ ID NO: 20) wherein the peptides are covalently bound to the scaffold, and (ii) administering said pharmaceutical composition to the subject, (3) the methods above wherein the peptides are homodivalent, does not reasonably provide enablement for the method as set forth in claims  11, 21-25 and 31-44.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Claim 11 encompasses a method comprising the following steps: (i) obtaining an antibody, (ii) administering the antibody to a human individual, (iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold 
and (iv) administering the pharmaceutical composition to the individual- wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).
Claim 21 encompasses the method of claim 11, wherein the biopolymer scaffold is selected from the group consisting of human albumins, human alpha l-globulins, human alpha2-globulins and human beta-globulins.
Claim 22 encompasses the method of claim 21, wherein the biopolymer scaffold is a human transferrin. 
Claim 23 encompasses the method of claim 21, wherein the biopolymer scaffold is a human albumin. 
Claim 24 encompasses the method of claim 11, wherein at least one occurrence of P is a circularized peptide. 
Claim 25 encompasses the method of claim 11, wherein, independently for each occurrence, P is Pa or Pb,
wherein P, is a peptide with a sequence length of 2-13 amino acids,
wherein Pp is a peptide with a sequence length of 2-13 amino acids; and wherein 
the first peptide n-mer is Pa— S — Pa, and the second peptide n-mer is Pa— S —Pa, 
the first peptide n-mer is Pa— S — Pa, and the second peptide n-mer is Pb- S —Pb, 
the first peptide n-mer is Pb — S — Pb) and the second peptide n-mer is Pb- S —Pb, 
the first peptide n-mer is Pa— S — b) and the second peptide n-mer is Pa— S —Pb, 
the first peptide n-mer is Pa— S — Pb and the second peptide n-mer is Pa— S — Pa, or 
the first peptide n-mer is Pa— S — Pb and the second peptide n-mer is Pb— S — Pb. 

Claim 31 encompasses the method of claim 11, wherein, independently for each occurrence, P is a linear peptide with a sequence length of 7-13 amino acids and does not bind to any HLA class I molecule.
Claim 32 encompasses the method of claim 11, wherein the antibody is a monoclonal antibody.   
Claim 33 encompasses the method of claim 11, wherein the antibody is any antibody-drug conjugate or any nanobody. 
Claim 34 encompasses the method of claim 11, wherein the antibody is any diagnostic antibody.
Claim 35 encompasses the method of claim 11, wherein the antibody is any therapeutic antibody. 
Claim 36 encompasses the method of claim 11, wherein the individual has any malignancy or any cancer.
Claim37 encompasses the method of claim 11, wherein step (iv) is performed in case of an adverse event induced by the antibody. 
Claim 38 encompasses the method of claim 11, wherein step (iv) is performed as an emergency intervention. 
Claim 39 encompasses the method of claim 11, wherein step (iv) is performed when the antibody has become undesired in the individual. 
Claim 40 encompasses the method of claim 11, wherein n is 1 or 2.
Claim 41 encompasses the method of claim 11, wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1. 
Claim 42 encompasses the method of claim 11, wherein each of the peptide n-mers is covalently bound to the biopolymer scaffold. 
Claim 43 encompasses a method comprising the following steps: 
(i) obtaining a therapeutic or diagnostic antibody, 
(ii) administering the antibody to a human individual, 
(iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is human albumin, and at least – a first peptide P and – a second peptide P; wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids and does not bind to any HLA class I molecule, and S is a non-peptide spacer, wherein each of the peptides is covalently bound to the biopolymer scaffold; wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; and 
(iv) administering the pharmaceutical composition to the individual, wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).
Claim 44 encompasses a method comprising the following steps: 
(i) obtaining a therapeutic or diagnostic antibody, 
(ii) administering the antibody to a human individual, 
(iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is human transferrin, and at least 
– a first peptide P and 
- a second peptide P;
wherein, independently for each occurrence, P is a peptide with a sequence length of 7-13 amino acids and does not bind to any HLA class I molecule, and S is a non-peptide spacer,
wherein each of the peptides is covalently bound to the biopolymer scaffold;
wherein the molar ratio of peptide P to biopolymer scaffold in the composition is from 7:1 to 50:1; and
(iv) administering the pharmaceutical composition to the individual, wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).

Regarding the step of (i) obtaining an antibody and (ii) administering the antibody to any human individual in claims 11, 43, 44, nowhere in the specification discloses obtaining any antibody and administering the antibody to a human individual.  In particular, the specification does not teach administering any antibody to any human individual, e.g., healthy individual.  
Regarding the step (iii) of obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold such as human albumins, human globulins such as human alpha1-globulins, human alpha2-globulins, human beta-globulins or human transferrin, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is any peptide with a sequence length of 2-13 amino acids (claims 1 and dependent claims thereof) or 7-13 amino acids (claims 31, 43-44) and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold, and/or
wherein the molar ration of peptide P to biopolymer scaffold in the composition is from 7: 1 to 50: 1 (claims 41, 43-44), the specification discloses a method of rapid, selective antibodies depletion or removal in mice Using Various SADC Biopolymer Scaffolds: 
[0332] 10 .mu.g of model undesired antibody mAb anti V5 (Thermo Scientific) was injected i.p. into female Balb/c mice (5 animals per treatment group; aged 9-11 weeks) followed by intravenous injection of 50 .mu.g SADC (different biopolymer scaffolds with tagged V5 peptides bound, see below) 48 hrs after the initial antibody administration. Blood was collected at 24 hrs intervals from the submandibular vein. Blood samples for time point 0 hrs were taken just before SADC administration. 
[0333] Blood was collected every 24 hrs until time point 120 hrs after the SADC administration (x-axis). The decay and reduction of plasma anti-V5 IgG levels after SADC administration was determined by anti V5 titer readout using standard ELISA procedures in combination with coated V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21) and detection by goat anti mouse IgG bio (Southern Biotech, diluted 1:2000) as shown in FIG. 4. In addition, SADC levels (see Example 6) and immunocomplex formation (see Example 7) were analyzed. 
[0334] EC50[OD450] values were determined using 4 parameter logistic curve fitting and relative signal decay between the initial level (set to 1 at time point 0) and the following time points (x-axis) was calculated as ratio of the EC50 values (y-axis, fold signal reduction EC50). All SADC peptides contained tags for direct detection of SADC and immunocomplexes from plasma samples; peptide sequences used for SADCs were: IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) and unrelated peptide VKKIHIPSEKGGSGDYKDDDDKGK(SEQ ID NO: 23)-(BiotinAca)GC as negative control SADC (SADC-CTR). 
[0335] The SADC scaffolds for the different treatment groups of 5 animals are displayed in black/grey shades (see inset of FIG. 4). 
[0336] Treated groups exhibited rapid and pronounced antibody reduction already at 24 hrs (in particular SADC-TF) when compared to the mock treated control group SADC-CTL. SADC-CTR was used as reference for a normal antibody decay since it has no antibody lowering activity because its peptide sequence is not recognized by the administered anti V5 antibody. The decay of SADC-CTR is thus marked with a trend line, emphasizing the antibody level differences between treated and mock treated animals. 
[0337] In order to determine the effectivity of selective antibody lowering under these experimental conditions, a two-way ANOVA test was performed using a Dunnett's multiple comparison test. 48 hrs after SADC administration, the antibody EC50 was highly significantly reduced in all SADC groups (p<0.0001) compared to the SADC-CTR reference group (trend line). At 120 hrs after SADC administration, antibody decrease was highly significant in the SADC-ALB and SADC-TF groups (both p<0.0001) and significant in the SADC-HP group (p=0.0292), whereas the SADC-IG group showed a trend towards an EC50 reduction(p=0.0722) 120 hrs after SADC administration. Of note, selective antibody reduction was highly significant (p<0.0001) in the SADC-ALB and SADC-TF groups at all tested time-points after SADC administration. 
[0338] It is concluded that all SADC biopolymer scaffolds were able to selectively reduce antibody levels. Titer reduction was most pronounced with SADC-ALB and SADC-TF and no rebound or recycling of antibody levels was detected towards the last time points suggesting that undesired antibodies are degraded as intended. 

However, the specification does not teach the structure, e.g., amino acid sequence of the heavy and light chain variable domains of all antibodies, antibody-drug conjugate, nanobody, diagnostic antibody or therapeutic antibody that are administering to any human individual, e.g., healthy individual encompassed by the claimed methods.   
Even assuming the step (iv) administering the pharmaceutical composition comprising the V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21), IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) and unrelated peptide VKKIHIPSEKGGSGDYKDDDDKGK(SEQ ID NO: 23)-(BiotinAca)GC as negative control SADC (SADC-CTR), it is not clear such V5-peptide transferrin scaffold can capture all antibodies that are unrelated to V5.  
Further, the specification neither teach a representative number of species of compounds falling within the scope of the genus or structural common to the members of the genus so that one of skill in the art can make and use the compound comprising a first peptide n-mer and a second peptide n-mer wherein each peptide (P) is any 2-13 amino acids in length or 7-13 amino acids in length is/are bound to any biopolymer scaffold such as human albumin or human globulins, e.g., alpha1-globulins, human alpha2-globulin, human beta-globulin or human transferrin that can deplete any and all antibodies in any human individual without undue experimentation.  The specification does not teach the common structure of the compound that bind to all antibodies administering to any human individual in order to selectively deplete such antibodies.  Structural features that could distinguish first peptide and second peptide or peptide Pa and peptide Pb bound to the biopolymer that selectively bind to one or more undisclosed antibodies in a human individual having a particular cancer are missing from the claims. 
Even assuming the human individual has cancer, the specification does not teach administering any antibodies, such as any monoclonal antibody (claim 32), any nanobody, any antibody-drug conjugate (claim 33), any diagnostic antibody (claim 34), any therapeutic antibody (claim 35) to such individual, much less the compound comprising any linear or circularized peptides n-mers that is 2-13 amino acids in length or 7-13 amino acids in length that does not bind to any human leukocyte antigen (HLA) class I molecule and bound to any biopolymer scaffold such as human transferrin, human albumin, or human globulins, e.g., alpha1-globulins, human alpha2-globulin, human beta-globulin.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen to be able to selectively remove any antibodies in vivo.  
Furthermore, the art teaches monoclonal antibody that binds to a peptide epitope from one species may not bind to another epitope from the same species or another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).  It is unpredictable which undisclosed compound is effective for selective sequestration of all antibodies, given the binding specificity of the antibody, and the epitopes to which the antibody binds are not disclosed. 
Even assuming the antibody is any one of the antibody in the drugbank discloses in Table 2 on page 22 to 25, the specification does not teach the amino acid sequences of the first and second peptides n-mer of 2-13 amino acids in length and does not bind to any human HLA class I molecule and conjugated the human albumins or any human globulins in the compounds that can selectively deplete any and all antibodies, e.g., anti-drug antibodies in a human subject to enable one of skill in the art to make and use the compound encompassed by the claimed methods. 
Regarding circularized peptide (claim 24), the state of the art at the time of the invention is such that cyclic peptides as pharmaceutical are still in its infancy and unpredictable.  
For example, Ong (of record, Current Topics in Medicinal Chemistry 17: 2302-2318, 2017; PTO 1449) teaches one needs to select a suitable cyclization method to meet specific requirement of the designated application.  The ring size of the cyclic peptide has been identified as an important factor affecting the level of improvements possible in the bioactivity.  It is also important to keep in mind that although typically cyclization improves the bioactivity of a linear peptide, it does not always guarantee to provide all intended improvements, for example, cyclization may improve the binding affinity but decrease the cell permeability.  Further, scaling up for industrial-scale production could be a challenge that largely remain unaddressed, see p. 2315, in particular.  
Even assuming the peptide is T3-2 (SEQ ID NO. 14: CGRPQKRPSCIGCKG), which represents an example for molecular mimicry between a viral antigen (EBNA-1), Peptide T1-1 (SEQ ID NO. 15: LKWNPDDYGGVKKIHIPSEKGC), derived from the MIR (main immunogenic region) of the human AChR protein which plays a fundamental role in pathogenesis of the disease, it is unclear conjugating said peptide to human albumin or human globulin is effective to selectively deplete or remove any undisclosed antibodies in a human individual who is healthy or has any malignancy or cancer.  
The specification discloses selective antibody depletion compound (SADC) carrying multiple copies of monovalent or divalent N-terminally cysteinylated peptide E049 (SEQ ID NO. 13: GRPQKRPSCIG), and/or C-terminally cysteinylated SADC peptide E006 (SEQ ID NO. 4: VKKIHIPSEKG) conjugated to autologous biopolymer scaffold human albumin, mouse albumin, that will not induce any immune reaction in mice using sulfo-GMBS crosslinker to reduce the titre of undesired antibodies.  SADC-E049 and DADC-E006 were  injected intraperitoneally (i.p.; as a surrogate for an intended intravenous application in humans and larger animals) into the mice that had previously been immunized with peptide vaccine T3-2 (carrying the EBNA-1 model epitope) and peptide vaccine T1-1 (carrying the AChR MIR model epitope). The applied dose was 30 .mu.g SADC conjugate in a volume of 50 .mu.l PBS. Blood takes were performed by submandibular vein puncture, before (-48 h, -24 h) and after (+24 h, +48 h, +72 h, etc.) i.p. SADC injections, respectively, using capillary micro-hematocrit tubes. Using ELISA analysis (see below), it was found that both prototypic SADCs were able to clearly reduce the titers of anti-EBNA1 as a model for autoantibodies and mimicry in preeclampsia over a period of at least 72 hrs in the present animal model. It could therefore be concluded that SADCs can be used to effectively reduce titers in vivo, see para. [0318], Fig. 1A.
	The specification discloses a method to reduce AAV-8-neutralizing antibodies which hamper gene therapy (see Gurda et al. for the epitopes used; see also AAV-8 capsid protein sequence UniProt Q8JQF8, sequence version 1), a selective antibody depletion compound (SADC) comprising haptoglobin as biopolymer scaffold covalently linked to at least two peptides with the sequence LQQQNT (SEQ ID NO: 18) or at least two peptides with the sequence TTTGQNNNS (SEQ ID NO: 19) or SADC-c with albumin as biopolymer scaffold and at least two peptides with the sequence GTANTQ (SEQ ID NO: 20) covalently bound to the scaffold, see para. [0354], Example 10. These SADCs are administered to an individual who will undergo gene therapy with AAV-8 as vector in order to increase efficiency of the gene therapy, see para. [0355]. 
There are insufficient in vivo working examples of administering any antibodies to a human subject and any compound that could sequestering any antibodies in any human individual.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that It is well settled in law that the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. in re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). See MPEP, §2164.01.
The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 Unt’ Trade Comm'n 1983).
In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07, the court held that the specification was enabling with respect to the claims at issue and found that:
1. “there was considerable direction and guidance” in the specification;
2. there was “a high level of skill in the art at the time the application was filed;” and
3. “all of the methods needed to practice the invention were well known.”  858 F.2d at 740, 8 USPQ2d at 1406.
After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.
Similarly to in re Wands, the present specification teaches a person of skill how to practice a method according to claim 11 and its dependent claims, including practical examples. The specification teaches how a person of skill can produce methods necessary to practice a method of present claim 1 and furthermore how to obtain a composition comprising a compound recited in step (111). Given the considerable direction and guidance in the specification as well as a high level of skill in the relevant art, a person of skill is fully enabled to practice the invention in scope with the pending claims.

In response, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 11 encompasses a method comprising the following steps: (i) obtaining an antibody, (ii) administering the antibody to a human individual, (iii) obtaining a pharmaceutical composition comprising at least one pharmaceutically acceptable excipient and a compound comprising - a biopolymer scaffold, wherein the biopolymer scaffold is selected from the group consisting of human albumins and human globulins, and at least 
- a first peptide n-mer of the general formula: P(— S— P )(n-1)  and 
– a second peptide n-mer of the general formula: P(—S—P )(n-1);  
wherein, independently for each occurrence, P is a peptide with a sequence length of 2-13 amino acids and does not bind to any human leukocyte antigen (HLA) class I molecule, and S is a non-peptide spacer, 
wherein, independently for each of the peptide n-mers, n is an integer of at least 1 to 10, and wherein each of the peptide n-mers is bound to the biopolymer scaffold 
and (iv) administering the pharmaceutical composition to the individual- wherein the composition is non-immunogenic in the individual; wherein step (iv) is performed after step (ii).

The specification discloses a method of rapid, selective antibodies depletion or removal in mice Using Various SADC Biopolymer Scaffolds: 
[0332] 10 .mu.g of model undesired antibody mAb anti V5 (Thermo Scientific) was injected i.p. into female Balb/c mice (5 animals per treatment group; aged 9-11 weeks) followed by intravenous injection of 50 .mu.g SADC (different biopolymer scaffolds with tagged V5 peptides bound, see below) 48 hrs after the initial antibody administration. Blood was collected at 24 hrs intervals from the submandibular vein. Blood samples for time point 0 hrs were taken just before SADC administration. 
[0333] Blood was collected every 24 hrs until time point 120 hrs after the SADC administration (x-axis). The decay and reduction of plasma anti-V5 IgG levels after SADC administration was determined by anti V5 titer readout using standard ELISA procedures in combination with coated V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21) and detection by goat anti mouse IgG bio (Southern Biotech, diluted 1:2000) as shown in FIG. 4. In addition, SADC levels (see Example 6) and immunocomplex formation (see Example 7) were analyzed. 
[0334] EC50[OD450] values were determined using 4 parameter logistic curve fitting and relative signal decay between the initial level (set to 1 at time point 0) and the following time points (x-axis) was calculated as ratio of the EC50 values (y-axis, fold signal reduction EC50). All SADC peptides contained tags for direct detection of SADC and immunocomplexes from plasma samples; peptide sequences used for SADCs were: IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) and unrelated peptide VKKIHIPSEKGGSGDYKDDDDKGK(SEQ ID NO: 23)-(BiotinAca)GC as negative control SADC (SADC-CTR). 
[0335] The SADC scaffolds for the different treatment groups of 5 animals are displayed in black/grey shades (see inset of FIG. 4). 
[0336] Treated groups exhibited rapid and pronounced antibody reduction already at 24 hrs (in particular SADC-TF) when compared to the mock treated control group SADC-CTL. SADC-CTR was used as reference for a normal antibody decay since it has no antibody lowering activity because its peptide sequence is not recognized by the administered anti V5 antibody. The decay of SADC-CTR is thus marked with a trend line, emphasizing the antibody level differences between treated and mock treated animals. 
[0337] In order to determine the effectivity of selective antibody lowering under these experimental conditions, a two-way ANOVA test was performed using a Dunnett's multiple comparison test. 48 hrs after SADC administration, the antibody EC50 was highly significantly reduced in all SADC groups (p<0.0001) compared to the SADC-CTR reference group (trend line). At 120 hrs after SADC administration, antibody decrease was highly significant in the SADC-ALB and SADC-TF groups (both p<0.0001) and significant in the SADC-HP group (p=0.0292), whereas the SADC-IG group showed a trend towards an EC50 reduction(p=0.0722) 120 hrs after SADC administration. Of note, selective antibody reduction was highly significant (p<0.0001) in the SADC-ALB and SADC-TF groups at all tested time-points after SADC administration. 
[0338] It is concluded that all SADC biopolymer scaffolds were able to selectively reduce antibody levels. Titer reduction was most pronounced with SADC-ALB and SADC-TF and no rebound or recycling of antibody levels was detected towards the last time points suggesting that undesired antibodies are degraded as intended. 

However, the specification does not teach the structure, e.g., amino acid sequence of the heavy and light chain variable domains of all antibodies, antibody-drug conjugate, nanobody, diagnostic antibody or therapeutic antibody that are administering to any human individual, e.g., healthy individual encompassed by the claimed methods.   
The specification discloses a laundry list of protein identified by UniProt accession number, see p. 67-72, these accession number can change overtime.  The specification does not teach antibody that bind to any protein identified by UniProt accession number.  
Even assuming the antibody administering to a human individual is any monoclonal antibodies, antibody-drug conjugate or nanobody, diagnostic antibody or therapeutic antibody (step ii), administering a pharmaceutical composition comprising any peptide conjugated to albumin scaffold such as V5-peptide-BSA (peptide sequence IPNPLLGLDC-SEQ ID NO: 21), IPNPLLGLDGGSGDYKDDDDKGK(SEQ ID NO: 22)-(BiotinAca)GC (SADC with albumin scaffold--SADC-ALB, SADC with immunoglobulin scaffold--SADC-IG, SADC with haptoglobin scaffold--SADC-HP, and SADC with transferrin scaffold--SADC-TF) cannot capture or sequester or reduce the titer of all antibodies that are unrelated to V5-peptides.   Only antibodies that bind to V5-peptides conjugate to BSA or transferrin scaffold are able to sequester V5-peptide specific antibodies in the individual treated with the anti-V5 peptide antibodies. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
In addition to the lack of guidance as to the binding specificity of the antibody and the epitope to which the antibody binds, it is unpredictable administering which undisclosed first and second peptides n-mer (n-1) of any 2-13 amino acids in length wherein n is 1 to 10 and each peptide is conjugated to human albumins or human globulins or human transferrins are able to selectively sequester or deplete all antibodies in a human subject encompassed by the claimed methods. 
There is no direction or guidance on how to make antibodies with these proteins and bind to other unrelated peptides having the generic formula as set forth in claims 11. 23, 43 and 44. 
There are no working examples in the specification which antibody that binds to these proteins and which peptides conjugated to human albumins or human globulins or human transferrins are effective to selectively remove which undisclosed antibody in a human individual.  
Therefore, there would need to be undue experimentation.
For these reasons, the rejection is maintained. 

Conclusion

No claim is allowed.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644